Fourth Court of Appeals
                                San Antonio, Texas
                                    December 22, 2015

                                   No. 04-15-00725-CV

                         IN THE INTEREST OF D.N.M., a Child,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-01778
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The Appellant David Morin’s Motion for Extension of Time to File Notice of Appeal and
Motion for Extension of Time to File Brief is GRANTED. The appellant’s brief is due on
January 11, 2016.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court